Citation Nr: 1539364	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to March 29, 2013, and a rating in excess of 50 percent beginning March 29, 2013, for the Veteran's service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is associated with the record.

The issue of entitlement to TDIU is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to January 2, 2013, the Veteran's service-connected bilateral hearing loss was manifested by no more than Level II hearing acuity, bilaterally.

2.  For the period beginning January 2, 2013, the Veteran's service-connected bilateral hearing loss was manifested by no more than Level VII hearing acuity in the right ear and Level IX hearing acuity in the left.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to January 2, 2013, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, Diagnostic Code 6100 (2015).
2.  Beginning January 2, 2013, the criteria for a 50 percent rating, but no more, for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, Diagnostic Code 6100.

3.  The criteria for a rating in excess of 50 percent beginning March 29, 2013, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO's December 2009 letter to the Veteran contained the requisite notice.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).   Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist has also been satisfied.  The RO obtained the Veteran's identified VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the  above-captioned increased rating claim is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  
The Veteran was initially provided a VA audiological examination in February 2010.  After submitting a January 2013 audiogram, the Veteran received another VA examination in March 2013.  During a July 2015 hearing before the Board, the Veteran asserted that the VA audiological examinations were inadequate because they were conducted in a soundproof booth, and therefore, were not representative of the sounds and noises experienced under the ordinary conditions of life.  Essentially, the Veteran asserts that his hearing loss is more disabling than the audiometric test results and speech discrimination scores revealed because he has to endure background noise and other impediments in his daily life that were not present during VA audiological testing.  The Board has considered the Veteran's assertions; however, the use of the controlled Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test, as conducted by the February 2010 and March 2013 VA examiners, was established by regulation and published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117  (Nov. 18, 1987).  Furthermore, the Court of Appeals for Veterans Claims has held that audiometric testing in a sound-controlled room is an adequate testing ground for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-56 (2007).  Although the Veteran generally argues that the audiological testing may have misrepresented the severity of his hearing loss, such argument does not indicate that the examiners failed to properly discharge their duties.  See United States v. Armstrong, 517 U.S. 456, 464 (1996) ("[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.").  Moreover, a review of the Veteran's VA examination reports reveals that the examiners fully described the functional effects of the Veteran's bilateral hearing loss.  Martinak, 21 Vet. App. 447.  Accordingly, the Board finds that the Veteran has received adequate VA examinations, as they provide sufficient detail to determine the severity of the Veteran's service-connected hearing loss in accordance with the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak, 21 Vet. App. 455-56.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination).

In a September 2005 decision, service connection was granted for bilateral hearing loss, to which a 20 percent disability rating was assigned, effective March 8, 2005.  In December 2009, the Veteran submitted a claim of entitlement to a rating in excess of 20 percent for his bilateral hearing loss, which was denied in an April 2010 rating decision.  Thereafter, the Veteran perfected an appeal.  In a May 2015 rating decision, a 50 percent disability rating was assigned to the Veteran's bilateral hearing loss, effective March 29, 2013.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Additionally, staged ratings are appropriate when the factual findings show distinct time periods during which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI representing profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2014).  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

The rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b), each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  When 38 C.F.R. 
§ 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id.

During a July 2015 hearing before the Board, the Veteran testified that he experienced difficulty hearing and understanding conversational speech, particularly in group settings or in the presence of background noise.  He stated that he had difficulty hearing and responding to instructions while working as a veterinary technician, particularly when the speaker wore a surgical mask.  The Veteran also reported problems understanding conversational speech over the telephone and in treatment rooms, which made it difficult to receive accurate information from clients.  As a result, the Veteran voluntarily stopped working full-time at the veterinary clinic sometime in 2013.  However, he remained in good standing with his employer and picked up shifts when additional assistance was needed during short surgeries.  The Veteran also testified that prior to becoming a veterinary technician, he worked as road crew member for the City of Tigard.  He stated that his hearing loss made his job increasingly difficult because he often worked in the hot sun, and perspiration caused his hearing aids to stop working.  The Veteran testified that as a road crew member, an inability to hear oncoming traffic was a safety hazard.    

During a February 2010 VA audiological examination, the Veteran reported that his hearing loss affected his occupational activities in that he experienced difficulty hearing in veterinary offices where he was attempting to obtain employment.  The Veteran denied any effect on his usual daily activities.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
75
100
LEFT
45
50
60
75
95

The puretone threshold average was 70 in both ears.  See 38 C.F.R. §  4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 94 percent in both ears.  The diagnosis was mild low sloping to profound high frequency sensorineural hearing loss, bilaterally.  

A January 2013 VA treatment record shows that audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
95
100+
LEFT
55
60
70
85
100+

The puretone threshold average was 82+ in the right ear and 79+ in the left ear.  See 38 C.F.R. §  4.85(d).  The record indicates that speech recognition testing was performed using the CID W-22 list, and therefore, the results of the audiometric testing were not adequate for rating purposes.

During a March 2013 VA examination, the Veteran reported continuously worsening bilateral hearing loss.  He reported that his hearing aids helped quite a bit, but he still had problems hearing, particularly in the presence of background noise and in groups.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
70
90
105
LEFT
55
60
70
85
105

The puretone threshold average was 81 in the right ear and 80 in the left ear.  See 38 C.F.R. §  4.85(d).  Speech recognition testing using the Maryland CNC word list revealed scores of 60 percent in the right ear and 36 percent in the left ear.  The diagnosis was moderately-severe to profound sensorineural hearing loss, bilaterally, with poor speech discrimination scores.   The examiner provided the following commentary with respect to the occupational effects of the Veteran's hearing loss:

In most cases, hearing loss is not sufficiently severe to prevent gainful employment.  Nevertheless, hearing loss of the type described above would certainly require accommodations to be made to allow for gainful employment.  You should keep in mind that most employers do not set physical standards for hearing impairment or restrict employment due to hearing loss.  Employers are not allowed to impose such qualification standards or deny employment unless they can show that hearing impairment would make it difficult or impossible for the employee to perform the work or the hearing loss would pose a risk to the employee or others.  This loss would not prevent this Veteran from being able to work; however, his duties may need to be modified at his old job.

Applying the results of the February 2010 VA examination to the Rating Schedule reveals numeric designations of Level II for both ears.  See 38 C.F.R. §  4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. §  4.85, Table VII of the Rating Schedule results in a non-compensable rating for bilateral hearing loss.  Nevertheless, the Board will not disturb the 20 percent disability rating already assigned to the Veteran's bilateral hearing loss prior to March 29, 2013.  
Although the January 2013 audiological examination did not include a speech discrimination test using the Maryland CNC word list, the audiogram demonstrated an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  Thus, the Board may consider the January 2013 audiogram results using only the puretone threshold averages in determining the appropriate disability rating assigned to the Veteran's hearing loss.  Applying the results of the January 2013 audiogram to Table VIA reveals a numeric designation of VII in both ears.  Using Table VII, Level VII hearing impairment in both ears results in a 40 percent disability rating.  See 38 C.F.R. § 4.85, 4.86, Tables VII, Diagnostic Code 6100.  

Applying the results of the March 2013 VA examination to the Rating Schedule reveals numeric designations of Level VII for the right ear and Level IX for the left ear.  See 38 C.F.R. §  4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. §  4.85, Table VII of the Rating Schedule results in a 50 percent disability rating for bilateral hearing loss.  Because the March 2013 VA examination showed an exceptional pattern of hearing impairment in both ears, the Board has also considered whether a higher disability rating is warranted using table VIA.  See 38 C.F.R. § 4.86  Applying the results of the March 2013 audiogram to Table VIA reveals a numeric designation of VII in both ears, which results in a 40 percent disability rating.  See 38 C.F.R. § 4.85, 4.86, Table VIA, VII, Diagnostic Code 6100.  Thus, a higher disability rating is not warranted based on an exceptional pattern of hearing impairment.  

The Board notes that the January 2013 audiogram indicates that the Veteran's puretone threshold averages at 4000 Hertz exceeded 100 decibels, bilaterally, by an unspecified amount.  Likewise, the record shows that the puretone threshold average exceeded 82 in the right ear and exceeded 79 in the left ear, but did not specify by how much.  As a VA examination conducted less than three months later demonstrated that the Veteran's hearing loss warranted a 50 percent disability rating, and resolving all doubt in the Veteran's favor, the Board finds that the evidence of record supports a finding that a 50 percent disability rating is warranted from the date of the January 2013 audiogram.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); see also 38 U.S.C.A. §  5110(b)(3) (West 2014) (the effective date of an increased rating award is determined by the "earliest date as of which it is ascertainable that an increase in disability had occurred").  However, there is no evidence of record showing an increase in disability prior to the January 2013 audiogram.  Thus, a rating of 50 percent for bilateral hearing loss is warranted beginning January 2, 2013.  See Hart, 21 Vet. App. at 509-10.

Generally, evaluating a disability using either a corresponding or analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Therefore, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra schedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.   

The record reflects that the Veteran reported difficulty hearing and understanding conversational speech, particularly in group settings or in the presence of background noise.  With regard to functional impairment, the Veteran testified that he had difficulty hearing and responding to instructions while working as a veterinary technician, particularly when the speaker wore a surgical mask.  He also reported problems understanding conversational speech over the telephone and in treatment rooms, which made it difficult to receive accurate information from clients.  Consequently, the Veteran reportedly stopped working full-time at the veterinary clinic.  However, despite his difficulty discriminating speech in loud environments, the Veteran testified that he was not terminated from his job at the veterinary clinic and remained in good standing with his employer.  In fact, he testified that he picked up shifts at the veterinary clinic on an as-needed basis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's disability picture for bilateral hearing loss is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's disability.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 20 percent prior to January 2, 2013, and in excess of 50 percent beginning January 2, 2013, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.

ORDER

A rating in excess of 20 percent for bilateral hearing loss prior to January 2, 2013, is denied.

A rating of 50 percent, but no more, for bilateral hearing loss is granted from January 2, 2013, to March 29, 2013.

A rating in excess of 50 percent for bilateral hearing loss on or after March 29, 2013, is denied.


REMAND

On his January 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he last worked for the City of Tigard in 2004.  During a July 2015 hearing before the Board, the Veteran testified that he subsequently completed education and training to become a veterinary technician.  He stated that he was most recently employed full-time at a veterinary clinic until sometime in 2013.  The Veteran testified that he voluntarily stopped working full-time, but remained in good standing with his employer and continued to pick up shifts on an as-needed basis.  A review of the record reveals that the Veteran's most recent employer has not completed a Request for Employment Information form (VA Form 21-4192).  As there is insufficient evidence of record to determine whether and to what extent the Veteran is currently employed, the Board finds that a remand is necessary in order to obtain employment information from the Veteran's most recent employer.  

Additionally, during the July 2015 hearing before the Board, the Veteran testified that in addition to working as a veterinary technician, he had experience driving a garbage truck, working various jobs in the construction industry, and working at a home improvement retail store.  He further testified that his service-connected peripheral neuropathy of the lower extremities prevented him from performing many of his prior job duties.  However, a March 2013 VA examination conducted to assess the severity of the Veteran's service-connected peripheral neuropathy shows that the Veteran reported that his leg pain was well controlled on Gabapentin, and that his peripheral neuropathy did not affect his ability to work.  It was noted that the Veteran "would still be able to do his line of work as a vet[erinary] tech[nician] from this standpoint and the [Veteran] agrees with this assessment."  The record further indicates that the Veteran reported that the only reason he was not working was because of his hearing loss.  Given that the most recent VA examination was conducted over two years ago, and there is an indication that the Veteran's disability may have increased in severity, the Board finds that a remand is necessary to provide the Veteran with an examination in order to assess the occupational impairment caused by his service-connected peripheral neuropathy.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Finally, the record shows that the Veteran received vocational rehabilitation benefits.  Two notes in the Veteran's electronic claims file indicate that the RO attempted to obtain the Veteran's VA vocational rehabilitation file, and an April 2015 supplemental statement of the case lists the Veteran's vocational rehabilitation file among the evidence considered.  However, it does not appear that vocational rehabilitation records have been associated with the electronic claims file.  Therefore, on remand, the RO must obtain the Veteran's vocational rehabilitation file and associate it with the claims file.  

Accordingly, the case is remanded for the following action:

1. Contact the Veteran and ask him to identify all employers for whom he worked subsequent to his employment with the City of Tigard.  Upon receipt of such information, the RO must request that each employer identified by the Veteran return a completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits.

2.  The RO must attempt to obtain the Veteran's VA vocational rehabilitation file and associate it the electronic claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  

3.  Thereafter, the Veteran must be afforded an appropriate examination to determine the effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  The examiner must review all pertinent records associated with the claims file, including all vocational and training records obtained by the RO, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail, and any testing that is deemed necessary for an accurate assessment must be conducted.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must comment on the functional impairment caused by the Veteran's service-connected disabilities (which include cystic kidney disease, diabetes, diabetic peripheral neuropathy of both legs, bilateral hearing loss, and tinnitus).  In doing so, the examiner must specifically discuss any limitations on standing, walking, climbing in and out of a truck, and driving a vehicle which requires operating a clutch.  

4.  The Veteran is notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address. Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, the issue of entitlement to TDIU must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


